
	
		IA
		112th CONGRESS
		1st Session
		H. J. RES. 96
		IN THE HOUSE OF REPRESENTATIVES
		
			December 20, 2011
			Mr. Fitzpatrick
			 introduced the following joint resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		JOINT RESOLUTION
		Proposing an amendment to the Constitution
		  of the United States to limit the number of terms that a Member of Congress may
		  serve to 4 in the House of Representatives and 2 in the
		  Senate.
	
	
		That the following article is
			 proposed as an amendment to the Constitution of the United States, which shall
			 be valid to all intents and purposes as part of the Constitution when ratified
			 by the legislatures of three-fourths of the several States within seven years
			 after the date of its submission for ratification:
			
				 —
					1.No person who has served four terms as a
				Representative shall be eligible for election to the House of Representatives.
				For purposes of this section, any period during which a person serves as a
				Representative pursuant to an election to fill a vacancy shall not be included
				as a term served by the person.
					2.No person who has served two terms as a
				Senator shall be eligible for election or appointment to the Senate. For
				purposes of this section, any period during which a person serves as a Senator
				pursuant to an election or appointment to fill a vacancy shall be not be
				included as a term served by the person.
					3.No term beginning before the date of the
				ratification of this article shall be taken into account in determining
				eligibility for election or appointment under this
				article.
					.
		
